DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 1 is objected because there is no antecedent basis for “the first timing signal distribution network” in the newly added limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucelot et al. (US 8525569) in view of Choi (US 20150168992) and Hirairi (US 20130063206).
	As to claim 1, Bucelot et al.’s figure 7 shows a circuit die (Stratum-1) for integration with one or more other circuit dies in a multi-die circuit device, the circuit die comprising: a timing signal distribution network (Grid) to transmit a timing signal to a plurality of operational circuit nodes formed on the circuit die; a clock circuit (110, 130) to generate a first clock signal for transmission as the timing signal to the plurality of circuit nodes, wherein the timing signal distribution network comprises a hierarchical timing signal distribution network externding one or more level branches between a root node and plurality of operational circuit nodes at terminal nodes of the hierarchical timing signal distribution network.  Figure 7 fails to show that the timing signal distribution network in the dies are connected together.  However, figure 1 shows that the timing signal distribution network (grid – 188) in plurality of dice are connected 
	As to claim 3, Hirairi’s figure 12 further shows a plurality of memory circuits (flip flops) configured to control operation of the operational circuit nodes responsive the timing signal.

As to claim 5, Bucelot’s figure 7 further shows that the at least one of the one or more other circuit dies comprises a switch circuit (buffer 130 or 722.  Buffer comprises switch transistors is well known in the art, see figure 2.  Therefore, it would have been obvious to one having ordinary skill in the art to use transistors in buffer circuit for the purpose of saving space. Furthermore, figure 1 further shows switch coupled to node 117) to apply a second clock signal, the second clock signal to be generated external to the circuit die, for transmission as the timing signal in lieu of the first clock signal.  Figure 4 fails to teach that select signal (sel) is external to Stratum-1 However, since select signal Sel is generated to plurality of dies.  Therefore, the select signal must be external to at least one die.  Furthermore, generating the select signal externally to Stratum-1 is seen as an obvious design preference dependent upon a particular environment of use to ensure optimum performance.  Therefore, it would have been obvious to one having ordinary skill in the art to external select signal (sel) to control switch 720 for the purpose of achieving optimum performance.  Thus, the modified figure 7 further shows one or more contact pins (that receives the external sel signal) to receive an external signal (sel), and the switch circuit is further adapted to selectively apply the second clock signal for transmission as the timing signal in lieu of the first clock signal responsive applied to at least one of the one or more contact pins.

	Claims 6 and 8-10 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.




	As to claim 13, the modified Bucelot’s figure 7 shows that the timing signal terminals of the at least two of the two or more operational circuit nodes are to receive timing signals at terminal nodes of the hierarchical timing signal distribution network, the terminal nodes descending from a common branch node in the hierarchical timing signal distribution network at the particular branch level.
As to claim 14, the modified Bucelot’s figure 7 shows that the first circuit die comprises a conductor connecting the timing signal terminals of the at least two of the two or more operational circuit nodes.
As to claim 15, the modified Bucelot’s figure 7 shows that the first circuit die to be adapted to be (intended use limitation – the first circuit die is “capable of”) integrated with the second circuit die in a multi-die circuit device.
As to claim 16, the modified Bucelot’s figure 7 shows that the circuit to couple timing signals received at the timing signal terminals of the first and second ones of the first operational circuit nodes comprises one or more AND circuits (Hirairi’s 465 and 466 in figure 22) to combine the first and second timing signals to provide a combined timing signal.
As to claim 17, the modified Bucelot’s figure 7 shows a circuit (Bucelot’s 770) to selectively inhibit receipt of the transmitted timing signals at at least one of the two or more of the operational circuit nodes, comprising a first input terminal to receive the transmitted timing signals, a second input terminal to receive a control signal (sel) and an output terminal to selectively apply the transmitted timing signal to a timing signal terminal of an operational circuit node or a branch in the 
As to claim 18, the modified Bucelot’s figure 7 shows that the one or more first conductors are coupled to input terminals of first memory circuits (Hirairi’s flip flops in the first grid) formed on the circuit die through a particular number of buffer circuits (Hirairi’s et al.’s buffers 411 or 421), and wherein the one or more second conductors are coupled to input terminals of second memory circuits (flip flop in the second grid) formed on at least one circuit die of the one or more other circuit dies through the particular number of buffer circuits.
As to claim 19, the modified Bucelot’s figure 7 shows that the nodes of the particular branch level are coupled to input terminals of first memory circuits (Hirairi’s flip flop in the first grid) formed on the first circuit die through a particular number of buffer circuits, and wherein the nodes in the timing signal distribution network of the at least one of the one or more of the other circuit dies are coupled to input terminals of second input terminals of second memory circuits (flip flop in the second grid) formed on the at least one of the one or more of the other circuit dies through the particular number of buffer circuits formed on the at least one of the one or more other circuit dies.
As to claim 20, the modified Bucelot’s figure 7 shows that the circuit to couple timing signals received at the timing signal terminals of the first and second operational circuit nodes comprises one or more AND circuits to combine the first and second timing signals to provide the deskewed timing signal.

Conclusion
ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842